Citation Nr: 9935502	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-48 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability.  

2.  Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.30, for a period of convalescence following a 
total left hip arthroplasty in October 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
November 1982.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The veteran was previously denied service connection for a 
left hip disability in a September 1985 rating action.  The 
present case arises from an October 1996 rating action in 
which it was determined that new and material evidence had 
not been submitted to reopen that previous decision.  A 
notice of disagreement with the October 1996 rating action 
was received later that month, and a statement of the case 
was issued in November 1996.  A substantive appeal was 
received in December 1996, and a hearing, at which the 
veteran testified, was conducted at the RO in July 1997.  In 
due course, the case was forwarded to the Board, in 
Washington, DC.

In January 1999, the Board remanded the matter to the RO for 
additional development.  Thereafter, a supplemental statement 
of the case was issued in
May 1999, and the appeal was returned to the Board.  Upon its 
receipt at the Board, the claim was referred to the service 
organization representing the veteran for preparation of a 
written presentation to be considered by the Board.  That 
presentation was made in July 1999.

After the association with the claims file of the Written 
Brief Presentation prepared by the veteran's representative, 
the Board noted that the file did not contain the veteran's 
service medical records.  Since those records were expressly 
considered when this matter was originally decided by the RO 
in 1985, and the veteran's representative appeared to have 
read from them at the hearing conducted in 1997, an 
administrative effort was undertaken to locate the records.  
In that regard, the RO was contacted and asked to determine 
whether the service medical records were at that location.  
The reply was negative.  In addition, the Washington office 
of the service organization representing the veteran was 
contacted; that reply also was to the effect that they were 
unable to locate the veteran's records.  Although this turn 
of events is unfortunate, it appears that all steps 
reasonably indicated to locate those records have been 
undertaken.  Therefore, the Board will proceed to address the 
veteran's claims on the record as it currently stands, 
without the benefit of his service medical records.


FINDINGS OF FACT

1.  The veteran was initially denied service connection for a 
left hip disability in a September 1985 rating action; that 
decision was not appealed, and became final. 

2.  The evidence obtained since the RO's 1985 decision is 
either cumulative of evidence previously considered; or it is 
either not competent to demonstrate any relationship between 
the veteran's current left hip disorder and service or does 
not demonstrate any relationship between the veteran's 
current left hip disorder and service, and, therefore, does 
not bear directly and substantially upon the specific matter 
under consideration and is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


3.  The veteran is not service-connected for a left hip 
disability, and the hospital treatment he received in October 
1996 was not for a service-connected disability.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the final decision of the RO in 
1985 is not new and material, and the veteran's claim of 
entitlement to service connection for a left hip disability 
is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

2.  There is no legal basis for granting a temporary total 
rating for a period of convalescence following a total left 
hip arthroplasty in October 1996.  38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Service 
connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

A review of the record discloses that the veteran first filed 
a claim for compensation benefits in January 1985, some 26 
months after his discharge from service.  In that application 
for benefits, he identified the nature of the disability for 
which the claim was being made as "right hip and both 
knees."  In that portion of the application in which the 
veteran was asked to identify the nature, time, and place of 
relevant in-service treatment, the veteran wrote that he 
injured his right and left knee in the Spring of 1976, that 
he injured his right hip in January or February 1979, and 
that he injured his right hip again in March 1979.  He did 
not identify, at any time, any injury or complaint related to 
his left hip.  On that part of the application in which the 
veteran was asked to identify those from whom he had received 
relevant treatment since service, he drew a diagonal line, 
and wrote the word "none."  

In connection with that application for benefits, the veteran 
underwent an examination for VA purposes.  The report of that 
examination, completed in April 1985, revealed that the 
veteran complained, in pertinent part, of right hip pain.  
There were no complaints recorded with respect to the left 
hip, although X-rays taken in connection with this 
examination revealed the presence of what was described as 
"minimal degenerative changes" in both hips.  The pertinent 
diagnosis was "Residuals of injury of the right hip joint."  

In a September 1985 rating action, the RO indicated that it 
had reviewed the veteran's service records, and noted that 
they revealed right hip and left knee complaints associated 
with trauma "and resultant minimal arthritis."  It was also 
observed that there was an absence of any right knee or left 
hip complaints in the veteran's service records.  In view of 
this, together the findings recorded in the April 1985 VA 
examination, the RO concluded that service connection was 
warranted for "arthritis, left knee and right hip, minimal, 
traumatic without limitation of motion."  Service connection 
for left hip arthritis was denied.  

The veteran was notified of the decisions reached in the 
September 1985 rating action in a letter addressed to him 
later that month.  In that same letter, he was also advised 
of his procedural and appellate rights.  As the decision was 
not appealed, it became final, and is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a).  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the September 1985 decision by the RO, we 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.


The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the veteran's 
claim of service connection for a left hip disability, is 
that which has been submitted since the RO's decision in 
September 1985.  

Evidence submitted since the RO's 1985 decision includes VA 
treatment records relating to the veteran that are dated 
between 1989 and 1997, together with the transcript of the 
testimony the veteran provided at the hearing conducted in 
July 1997.  These medical records reflect the presence of 
left hip complaints beginning in 1989, when it was again 
shown that the veteran had left hip arthritis.  These records 
also show that, in 1990, the veteran advised those treating 
him that he had sustained left hip injuries in service.  
Subsequently, the veteran's left hip disability progressively 
deteriorated and, in October 1996, he under went a total left 
hip replacement.  Significantly, however, none of these 
records contains any opinion from any medical professional 
that the veteran's left hip impairment was considered to have 
resulted from any in-service injury, or was otherwise 
considered to be related to service.  

Under the foregoing circumstances, the medical evidence added 
to the record, since service connection for a left hip 
disability was previously denied in 1985, may be considered 
new in the sense that this evidence was not previously a part 
of the veteran's claims file.  At the same time, however, 
this evidence simply shows that the veteran had (prior to 
undergoing a hip replacement) left hip arthritis, which was a 
fact previously known.  This evidence fails to include any 
medical opinions linking the veteran's left hip disability to 
service.  In view of this, the treatment records added to the 
evidence since 1985 may not be considered "new and 
material" for purposes of reopening the veteran's claim, 
since they are essentially cumulative, and they do not bear 
directly and substantially upon the specific matter under 
consideration, i.e., whether the veteran's current left hip 
disability is related to service.  

The Board also finds that the veteran's 1997 testimony is not 
new and material evidence.  In that testimony, the veteran 
advised that any hip injury he sustained in service was to 
his left hip, and not his right hip; that he has never 
received any medical treatment for his right hip; and that 
references he made to his right hip on his original 
application for benefits were erroneous, and should have been 
references to his left hip.  

We must observe that it is somewhat difficult to believe 
that, throughout the veteran's original 1985 application for 
benefits, that is, the three separate blocks on the form in 
which he identified the hip disability for which he sought 
benefits, he erroneously wrote down his right hip, when he 
meant to write his left hip.  It also is difficult to believe 
that, when the veteran was examined for VA purposes shortly 
after he submitted his 1985 application for benefits, he 
erroneously wrote in the area designated to identify his 
present complaints, i.e., VA Form 21-2545 (Report of Medical 
Examination for Disability Evaluation), block 17, that he had 
right hip pain, when he meant to write that he had left hip 
pain.  Similarly, it is difficult to believe that the 
physician who conducted the examination in 1985, would 
exclusively discuss right hip problems, if the veteran was in 
fact complaining of left hip problems.

Nevertheless, we shall assume for purposes of this appeal 
that, as the veteran testified, any in-service hip injury he 
sustained was to his left hip, and that he meant to complain 
of left hip problems when he submitted his original 
application for benefits in 1985.  The fact remains, however, 
that none of the medical evidence associated with the claims 
file includes any opinion that the veteran's current left hip 
disability is related to any in-service hip injury, or 
otherwise to service.  In view of that, the veteran's 
testimony, while new, since it is a contention that had not 
been previously articulated, is not material, as it does not 
bear directly and substantially upon the specific matter 
under consideration.  It is not medical evidence linking the 
veteran's claimed disability to service.  

Clearly, the veteran is making the argument that it was the 
left hip he injured in service and that it has been his left 
hip about which he has since complained, because of his 
belief that his current left hip disability began during 
service.  This assertion, however, no matter how sincerely 
felt, simply does not constitute competent medical evidence 
sufficient to reopen a claim.  See Bostain v. West, 11 
Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); see also Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 
119 S. Ct. 404 (1998).

As previously set forth, the available medical evidence does 
not include any opinion by those medical professionals 
treating the veteran that they were of the opinion that his 
left hip disability was related in any way to service.  The 
veteran's contrary contention cannot change that fact, and 
since it is only his lay opinion, it is does not bear 
directly and substantially upon the specific matter under 
consideration, as would an opinion by a medical professional.  
Accordingly, the veteran's testimony may not be considered 
new and material for purposes of reopening his claim.

In sum, the evidence added to the file, after the veteran's 
claim was last denied in 1985, is either cumulative, or is 
not competent to establish that his claimed left hip disorder 
is related to service.  Therefore, this evidence is not new 
and material, and it does not appear that the Board need 
reach the sequential question of whether the claim is well 
grounded.  However, even assuming that question could be 
reached, we would be compelled to point out that that the 
evidence of record does not include any which could be 
construed as competent to establish a nexus, or link, between 
the veteran's current disability and his military service.  
See McManaway v. West, 13 Vet.App. 60, 66 (1999), wherein the 
Court noted that, even though the veteran had asserted 
continuity of symptomatology for a particular disorder since 
service, medical evidence is required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition, and the veteran has not submitted any such 
evidence."

We thus conclude that new and material evidence to reopen the 
veteran's claim for service connection for a left hip 
disorder has not been presented.



Entitlement to Benefits Under 38 C.F.R. § 4.30

With regard to this aspect of the veteran's appeal, he seeks 
to establish entitlement to a temporary total rating for the 
period of his convalescence following the October 1996 
surgery in which he had a total left hip arthroplasty.   

Under applicable criteria, a total disability rating (100 
percent) will be assigned, effective from the date of a 
hospital admission and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge, if the hospital treatment of a 
service-connected disability resulted in: 
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals; (3) immobilization by cast, without surgery, of 
one major joint or more.  38 C.F.R. § 4.30(a).

As indicated above, an award of benefits under the provisions 
of section 4.30 requires the treatment of a service-connected 
disability.  In this case, the treatment provided, during the 
October 1996 hospitalization in question, was for a non-
service-connected left hip disability.  Under these 
circumstances, there is no basis in the law and regulations 
for providing the benefit the veteran seeks.  Since there is 
a lack of entitlement under the law to a temporary total 
rating for convalescence purposes following surgery for a 
non-service-connected disability, and the facts with respect 
to this appeal are not in dispute, the application of the law 
to the facts is dispositive.

Thus, there being no entitlement under the law to a temporary 
total rating for convalescence purposes following surgery on 
the veteran's non-service-connected left hip, the appeal must 
be terminated.  See Sabonis v. Brown, 6 Vet.App. 426, 429-430 
(1994).


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for a left hip disability, and 
the appeal is denied.

There being no entitlement under the law to grant a temporary 
total rating, pursuant to 38 C.F.R. § 4.30, for a period of 
convalescence following a total left hip arthroplasty in 
October 1996, the veteran's claim is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

